Citation Nr: 0841469	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-15 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for traumatic arthritis of the left knee (hereinafter 
"left knee disability").

2.  Entitlement to service connection for depression, 
including as secondary to service-connected left knee 
disability.

3.  Entitlement to service connection for low back 
disability, including as secondary to service-connected left 
knee disability.

4.  Entitlement to service connection for a right knee 
disability, including as secondary to service-connected left 
knee disability.

5.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to service-connected left 
knee disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The service connection claim for depression and the increased 
rating claim for service-connected traumatic arthritis of the 
left knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  A chronic low back disability is not objectively shown.  

2.  The veteran's right knee disability is not related to his 
active service or his service-connected left knee disability.

3.  A chronic disability of either hip is not currently 
shown.  


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by active service, nor is it proximately due to, 
or the result of, a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).

2.  A chronic right knee disability was not incurred in or 
aggravated by active service, nor is it proximately due to, 
or the result of, a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).

3.  A chronic bilateral hip disability was not incurred in or 
aggravated by active service, nor is it proximately due to, 
or the result of, a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310  (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008) 
describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
October and November 2004, prior to the initial AOJ decision 
on his claims.  The Board finds that these notices fully 
comply with VA's duty to notify.  Likewise, the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  He was told it 
was his responsibility to support the claims with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the veteran 
submitted evidence in connection with his claims, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claims.  Thus the Board finds 
that the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA did not obtain 
a medical examination in relation to the claims for service 
connection because there is no competent evidence that the 
veteran's claimed disorders are the result of any event, 
injury or disease in service or related to his service-
connected left knee disability.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2008). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 


II.  Analysis

The veteran claims that he has disabilities of the low back, 
right knee, and hips, that are related to his service-
connected left knee disability.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Service connection on a secondary basis may be granted under 
one of two conditions.  The first is when the disorder is 
proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.
 
VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b) (2008).

The Board must also consider whether the veteran is entitled 
to service connection on a direct or presumptive basis.  See 
Combee v. v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2008).  

a.  Low Back 

The veteran claims that he has a low back disability 
(described as arthritis in various statements) that is 
related to his service-connected left knee disability.  

Post-service VA and non-VA treatment records do not show the 
veteran has been treated for a chronic low back disability.  
The only mention of the low back in these records is the 
veteran's reports of injury in two motor vehicle accidents.  
In this regard, during an October 2004 VA examination, the 
veteran reported having sustained a low back injury in an 
August 2004 motor vehicle accident; a diagnosis of "status 
post intercurrent injury, motor vehicle accident to the 
lumbar spine," in pertinent part, was rendered, however, 
such diagnosis was based on the veteran's reported history 
only, and no back pathology was noted on that examination.

In October 2005, the veteran was seen for follow-up at VA and 
reported having hurt his back in a car wreck in the prior 
month and that the pain had mostly resolved.  Again, no 
diagnosis pertinent to the back was rendered.  Subsequent 
treatment records are silent for any complaints of, or 
treatment for, the low back.  

Thus, while the evidence shows a post-service complaint of 
back pain, it fails to establish that the veteran has a 
current chronic low back disability.  Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1131.  Without a current 
diagnosis of a low back disability, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for pertinent disability.  See Brammer, supra.

Even assuming for purposes of this analysis only, that the 
veteran currently has a chronic low back disability, the 
evidence does not show that any current low back disability 
is related to his active service or his service-connected 
left knee disability.  

The Board acknowledges that during service, in April 1983, 
the veteran sustained a lumbar strain while playing 
basketball that was resolving.  The remaining service 
treatment records, however, are silent for any complaints or 
treatment for low back pain or disability.  Thus, although 
the veteran sustained a lumbar strain during service, his 
service treatment records fail to establish a chronic low 
back disability in service.  

In any event, as discussed, there is no evidence of a current 
back disability.  Furthermore, the evidence does not show 
that a doctor has related any current back disability to the 
veteran's active service or his service-connected left knee 
disability.  

The only evidence favorable to the veteran's claim is from 
the veteran, himself.  However, as a layman, the veteran is 
not competent to provide a medical opinion on diagnosis, 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998).  Although the Board 
acknowledges that the veteran is competent to give evidence 
about what he has experienced, see Layno v. Brown, 6 Vet. 
App. 465 (1994), he is not competent to give evidence that 
requires medical expertise, such as evidence providing an 
etiological link between any current low back disability and 
his service-connected left knee disability or his military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, the Board notes that, by the veteran's own report, 
the two reported injuries to his low back were due to the two 
motor vehicle accidents that happened after service.  

As there is no competent medical evidence showing that the 
veteran has a current chronic low back disability that is 
related to either his active service or to his service-
connected left knee disability, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.  Consequently, the 
veteran's claim must be denied.  

b.  Right Knee Disability

There is evidence of a current disability.  In this regard, 
VA treatment records show that the veteran has mild to 
moderate degenerative joint disease of the right knee.  (See 
May 2007 VA x-ray report.)  

The veteran claims that his right knee disability is due to 
his service-connected left knee disability.  The medical 
evidence however does not show that the right knee disability 
is proximately due, to or aggravated by, the veteran's 
service-connected left knee disability.  The only evidence 
suggesting such a relationship is the veteran's own lay 
statements.  However, as noted, the veteran, as a layman, is 
not competent to give a medical opinion on diagnosis, 
causation or aggravation of a medical condition.  See 
Bostain, supra.  

On a direct basis, the veteran's service connection claim 
also fails.  Service treatment records are silent for any 
complaints, treatment, or diagnosis of any right knee problem 
or injury to the right knee during service.  On Medical Board 
Evaluation in February 1986, the veteran's right knee was 
evaluated as normal.  

As indicated above, post-service VA and non-VA treatment 
records show that the veteran has degenerative joint disease 
in the right knee.  As the first evidence of a right knee 
disability is not dated until many years after the veteran's 
separation from service, service connection on a presumptive 
basis is not warranted.  

There is also no evidence of a nexus between the veteran's 
current right knee disability and active service.  

Based on the foregoing, the Board concludes that the 
veteran's current right knee disability was not incurred or 
aggravated during serivce, nor is it related to his service-
connected left knee disability.  The preponderance of the 
evidence being against the veteran's service connection claim 
for a right knee disability, the benefit of the doubt 
doctrine is not applicable.  Consequently, the veteran's 
claim must be denied.

c.  Bilateral Hip Disability 

The veteran also asserts that he has a bilateral hip 
disability (described as arthritis in various statements) 
that is due to his service-connected left knee disability.  

VA treatment records beginning in April 2004 show complaints 
of right hip pain.  However, no objective findings specific 
to the right hip are shown.  The Board also notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The treatment records do show a diagnosis of degenerative 
joint disease without indication of what joints are affected.  
However, such diagnosis appears to be related to the 
veteran's left knee, as there is x-ray evidence of arthritis 
in the left knee for which he is service-connected.  

In any event, there is no x-ray evidence of arthritis of the 
hips to confirm a diagnosis of arthritis.  Thus, the medical 
evidence of record only reveals complaints of right hip pain 
without objective findings of any specific hip disability.  

Furthermore, with regard to the left hip, an August 2004 VA 
treatment note only shows a report of an motor vehicle 
accident resulting in a left hip complaint, and the October 
2004 VA examination report shows a diagnosis of "status post 
intercurrent injury, motor vehicle accident to the left 
hip," in pertinent part.  Significantly, however, there is 
no evidence of a left hip disability in these records or any 
other evidence of record.  Thus, there is no indication that 
the reported injury to the left hip as a result of the 
reported August 2004 motor vehicle accident caused a chronic 
hip disability.  And the October 2004 diagnosis of "status 
post intercurrent injury, motor vehicle accident to the left 
hip" is accorded little probative weight, as it was based on 
the veteran's reported history, and there is no left hip 
pathology to account for the veteran's complaints.  

Accordingly, the evidence fails to establish that the veteran 
has a current disability of either hip.  Absent a current 
diagnosis, service connection must be denied.  See Brammer, 
supra.  

Further, service treatment records are silent for any 
complaints, treatment or diagnoses pertinent to either hip.  
The competent medical evidence also fails to establish a 
relationship between any current bilateral hip disability and 
the veteran's active service or his service-connected left 
knee disability.  The only evidence suggesting such a 
relationship is the veteran's own lay statements.  As noted, 
the veteran, as a layman, is not competent to give a medical 
opinion or diagnosis.  See Espiritu, supra.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's 
service connection claim for a bilateral hip disability, 
thus, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.


REMAND

The Board finds that remand is necessary for further 
development of the remaining claims.

The veteran claims that his depression is related to 
unsuccessful attempts at physical therapy and rehabilitation 
for his service-connected left knee disability.  A March 2001 
progress note indicates the veteran agreed to participate in 
a VA Community Based Outpatient Clinic (CBOC) study and met 
the study criteria for a depressive disorder and an anxiety 
disorder.  In addition, an April 2001 psychiatry service 
(outpatient) consult note indicates the veteran was scheduled 
for a follow-up at the end of June.  The available treatment 
records, however, fail to include any mental health treatment 
notes, including records regarding any participation in the 
VA CBOC study or follow up notes.  These may be highly 
relevant to the veteran's claim, and should be obtained.  VA 
treatment records indicate the veteran has been treated for 
depression with medication, but the first treatment is not 
seen until an April 2004 primary care note, which indicates a 
diagnosis of depression, stable on medications.  

Once any additional mental health treatment notes have been 
obtained, the veteran should be scheduled for a VA 
examination to determine the exact nature of any psychiatric 
disability the veteran currently has and to obtain an opinion 
whether it is related to either the veteran's active service 
or to his service-connected left knee disability.

The Board also finds that a VA examination of the left knee 
is warranted.  The October 2004 VA examination of the 
veteran's left knee was conducted only two months after the 
alleged motor vehicle accident in which the veteran reinjured 
his left knee.  This examination appears to show a worsening 
of the veteran's left knee disability, but the Board is 
unable to tell if that was a permanent relationship as the VA 
treatment records are silent for treatment relating to an 
August 2004 injury.  Furthermore, the veteran submitted 
additional VA treatment records from September 2007 to May 
2007, which appear to show a worsening in his disability 
since his last VA examination.   

Thus a new VA examination is in order to determine the 
current severity of the veteran's service-connected left knee 
disability, and to obtain an opinion whether the August 2004 
motor vehicle accident injury caused a permanent worsening in 
the veteran's left knee disability.

Inasmuch as the Board is remanding the claim for evidentiary 
development, the Board notes that, since the veteran's claim 
was last before it, the Court issued a decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which affects VA's 
duty to notify in increased rating claims such as this one.  
Thus, on remand, the veteran should be provided with notice 
that complies with the additional notice obligations as set 
for in that decision.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the veteran with VCAA notice 
that is compliant with the current notice 
requirements for increased rating claims, 
including notice that the veteran should 
provide information and evidence not only 
showing a worsening or increase in 
severity of his service-connected left 
knee disability but also the affect such 
worsening or increase in severity has had 
on his employment and daily life.  In 
addition, the veteran should be provided 
with the rating criteria set forth in 
Diagnostic Codes 5256 through 5262.  
Finally, the veteran should be provided 
with notice, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), of 
how effective dates are established.

2.  Obtain and associate with the claims 
folder any outstanding mental health 
records from the VA Medical Center in 
Shreveport, Louisiana (including from the 
Monroe, Louisiana, CBOC) for treatment 
for depression or any other psychiatric 
disability, particularly those between 
2001 and 2004.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility should provide a negative 
response if records are not available.

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran should be 
scheduled for the following VA 
examinations.  The claims file must be 
provided to each examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed, and 
provide a complete rationale for all 
conclusions and opinions.

Joints Examination - All necessary tests 
and studies should be conducted in order 
to ascertain the current severity of the 
veteran's service-connected left knee 
disability.  The examiner should 
determine the limitation of motion, if 
any, of the veteran's knee and discuss 
whether there is pain on movement, 
swelling, tenderness, deformity or 
atrophy of disuse.  The examiner should 
elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and loss of function in 
daily activities, including work and 
physical activity. 

Finally, the examiner should comment on 
the severity of the veteran's left knee 
disability as seen at the October 2004 VA 
examination was a permanent increase in 
the disability or merely was a temporary 
exacerbation due to the reported August 
2004 motor vehicle accident.

Mental Disorders Examination - After all 
necessary diagnostic tests and studies 
have been conducted and a review of the 
claims file has been accomplished, the 
examiner should note any psychiatric 
disability presently shown.  

For each psychiatric disability currently 
shown, the examiner should answer the 
following: 

a)  Whether it is at least as likely as 
not (50 percent probability or greater) 
that any current psychiatric disability 
is related to any injury or disease 
incurred in service.

b)  Whether it is at least as likely as 
not (50 percent probability or greater) 
that any current psychiatric disability 
is proximately due to, or the result of, 
the veteran's service-connected left knee 
disability, to include its associated 
treatment (physical therapy).  

4.  Thereafter, the veteran's claims 
should be readjudicated.  If such action 
does not resolve the claims, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be 
returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


